           Case 1:20-cv-09347-SHS Document 1 Filed 11/07/20 Page 1 of 29




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------------------×
 JEANNICE TSE,

                            Plaintiff,                                       20-CV-09347

                   v.

 CAPITAL ONE FINANCIAL CORPORATION,                                          COMPLAINT
 ELIZABETH KHATRI, and SIMON LINDENMANN,
                                                                             JURY TRIAL DEMANDED

                           Defendants.
 ------------------------------------------------------------------------×

        Plaintiff, Jeannice Tse, by her attorneys, Young & Ma LLP, complains of Defendants as

follows:

                                     PRELIMINARY STATEMENT

1.      Plaintiff Jeannice Tse (“Plaintiff” or "Ms. Tse") seeks damages and costs against

Defendants Capital One Financial Corporation (“Capital One” or the “Bank”), Elizabeth Khatri

(“Khatri”),     and     Simon     Lindenmann         (“Lindenmann”)(collectively,   “Defendants”)   for

discriminating and retaliating against her based on race, sex, pregnancy, familial status, caregiver

status, and disability and perpetuating pervasive race/sex/pregnancy/familial status stereotypes, in

violation of Title VII of the Civil Rights Act of 1964, as amended ("Title VII"), 42 U.S.C. §2000e

et seq.; the Americans with Disabilities Act (“ADA”), codified at 42 U.S.C. §§ 12101 et seq.; the

New York State Human Rights Law ("NYSHRL"), N.Y. Exec. Law § 290 et seq.; and the New

York City Human Rights Law (“NYCHRL”), N.Y.C. Admin. Code § 8-101 et seq.

2.      Plaintiff also seeks damages and costs against Defendants for failing to pay her equally as

to her comparative male colleagues, comparative female co-workers who are not pregnant,

comparative White colleagues, as well as comparative colleagues that did not require reasonable


                                                        1
          Case 1:20-cv-09347-SHS Document 1 Filed 11/07/20 Page 2 of 29




accommodations to perform their roles, which provide similar or the same work and have similar

or the same credentials and experience as Plaintiff, and for retaliating against her for exercising

her rights in violation of the Equal Pay Act of 1963 (“EPA”), 29 U.S.C. § 206(d) et seq., and N.Y.

Labor Law § 194.

3.     Finally, Plaintiff seeks damages and costs against Defendants for unlawful discrimination

and retaliation under the Family and Medical Leave Act ("FMLA"), 29 US.C. §2601 et seq. and

New York Paid Family Leave Law, 12 N.Y.C.R.R. § 355 et seq.

                                 JURISDICTION AND VENUE

4.     Pursuant to 28 U.S.C. § 1331, this Court has jurisdiction over Plaintiff’s claims, as

Defendants violated Plaintiff’s rights under Title VII, the ADA, the EPA, and the FMLA.

5.     Plaintiff filed a Charge of Discrimination with the U.S. Equal Employment Opportunity

Commission ("EEOC") on or about August 10, 2020.

6.     Plaintiff requested a right to sue from the EEOC on or about August 13, 2020. The EEOC

issued the right to sue shortly on or about August 19, 2020.

7.     Pursuant to 28 U.S.C. § 1367, this Court has supplemental jurisdiction over Plaintiff’s

NYSHRL, NYCHRL, New York Paid Family Leave Law, and New York Labor Law claims as

they are so related to the Title VII, ADA, EPA, and FMLA claims that they form part of the same

case or controversy.

8.     Pursuant to 28 U.S.C. § 1391(b), venue is proper in the United States District Court for the

Southern District of New York, as a substantial part of the events giving rise to these claims

occurred within this District.




                                                2
          Case 1:20-cv-09347-SHS Document 1 Filed 11/07/20 Page 3 of 29




                                             PARTIES

9.     Plaintiff, at all times relevant hereto, was and is a resident of New York County in the State

of New York.

10.    Upon information and belief, at all times relevant hereto, Defendant Capital One Financial

Corporation was and is a foreign business corporation organized under the laws of the State of

Delaware, doing business in New York City with offices located at 299 Park Avenue, New York,

NY 10171.

11.    Upon information and belief, Defendant Elizabeth Khatri is an individual residing in New

York and formerly worked in the New York City office of the Company.

12.    Upon information and belief, Defendant Simon Lindenmann is an individual residing in

New Jersey and works in the New York City office of the Company.

                                STATEMENT OF MATERIAL FACTS

13.    Ms. Tse is a Singapore citizen and U.S. Green Card holder of Chinese ethnicity. She

graduated college from Singapore’s Nanyang Technological University in the Nanyang Business

School with a Bachelor’s in Accountancy (first class honors) and then obtained an MBA at the

University of Chicago Booth School of Business. While in Singapore, Ms. Tse worked for

Citigroup and ABN Amro. In June 2012, she relocated to New York to continue to work for Banco

Santander, and then joined McKinsey & Co in 2014. For a brief period, she worked for a McKinsey

alumnus at the New School before lateralling back to strategy and finance, where she has long

term experience, with Capital One.

14.    Defendant Capital One Financial Corporation is an American bank holding company

specializing in credit cards, auto loans, banking, and savings accounts. It is one of the largest banks




                                                  3
          Case 1:20-cv-09347-SHS Document 1 Filed 11/07/20 Page 4 of 29




in the United States and has over 40,000 employees globally. The Bank has over 1,500 employees

in New York City.

15.     At all times during her employment with Capital One, Ms. Tse was based in New York

City.

16.     The Senior Business Manager, Treasury Management (“TM”) Product Strategy & Analysis

role at Capital One was sold to Ms. Tse as one where she would lead a team to perform strategic

product portfolio assessment and pricing strategy.

17.     Ms. Tse’s predecessor David D'Angelo (“D’Angelo”)(White male) had been very technical

(with SQL knowledge) but the Bank told her they were looking for a different profile. The Bank

pitched that D’Angelo had not been as big picture in his experience level and hence they were keen

to hire her. Ms. Tse also told Esen Dogan (“Dogan”) that she wanted to join to work for him.

Specifically, she said she was more interested in his team (product and deposit strategy) as it

aligned better with her background as opposed to Khatri's team (sales analytics), which was more

data and reporting driven.

18.     Early on, Ms. Tse expressed surprise that she would be a Senior Manager instead of

Director given her years of experience at other financial institutions in similar roles. Additionally,

the Bank had given her the impression that she was more big picture and experienced than the

White male predecessor D'Angelo, but yet only brought her in as a Senior Manager, which was

under his Director title.

19.     In a short time, Ms. Tse’s contributions at the Bank included:

             •   Strategizing commercial-wide repricing events using industry benchmark pricing
                 and internal standard pricing, in collaboration with product and sales to advise on
                 and implement client level changes across treasury management products, earning
                 $3.5M in gross fees for the Bank
             •   Defining intent and executed repricing of 300+ clients to encourage move away
                 from branches, contributing $1.5M in revenue and $1M in cost savings

                                                  4
         Case 1:20-cv-09347-SHS Document 1 Filed 11/07/20 Page 5 of 29




           •   Reframing and pushing forward an investment case for integrated receivables (IR),
               including a customer pain-point analysis, a cost-benefit analysis on which IR
               components are most critical and which products to include with IR first – the
               product has since been approved and is being implemented, after being in limbo
               for some years
           •   Completing pricing and volume analysis for Express Deposit and multi-client
               Safebank. Express Deposit (client mailing in cash) is now active and used as an
               alternative for branches
           •   ACH third party sender analysis: assessing ACH transfers with deposit movement
               correlation and initial recommendation not to exit the product (potential loss of
               $20M if clients exited the Bank), working with data analysts to make client
               profitability available on Teradata, managing revenue: 2018 revenue targets, EY
               Cash Management survey, monthly revenue reports and product-level revenue
               analysis, onboarding analysis: quantified revenue lost from delayed client
               onboarding

20.    Her significant accomplishments also included:

           •   Creating and executing a treasury management strategy for Government Banking
               presented to the Head of Commercial Bank – results led to clarified strike zone,
               pricing and approach to win and retain business
           •   Crafting branchless banking strategy incorporating Government Banking client
               empathy interviews, and explored new product: insured cash sweep, which has
               since been put on hold because of Fed rate declines
           •   Initiating a business case to eliminate 10% reserve requirements for clients in late
               2019 – clients started receiving earnings credit on 100% of their balances
           •   Presenting to leadership an analysis of blended checking products, the key findings
               of which were that the Bank were overpaying clients on the rate paid and $1B of
               new money coming in was not enough to cover the gap leading to a $5M net loss.
               Clients are now being repriced for optimal profitability
           •   Completing Phase I of treasury management client strike zone articulation across
               lines of businesses, along with key product gaps and guardrails, and key client
               complaints
           •   Municipal finance referrals, Core Middle Market client concentration, Treasury
               Management strategy (listing with Corp strategy and working on right to win),
               product focus days – data and analytical support for platform managers (support
               role), heavy branch cash users analysis, analysis of potentially zero pricing
               Treasury Management products

21.    Ms. Tse creatively and skillfully came up with the XAA pricing tool that was adopted from

the Loan Validation tool. This creation was a success and repeatedly implemented. She has good

relationships with platform/product managers and salespeople.



                                                5
          Case 1:20-cv-09347-SHS Document 1 Filed 11/07/20 Page 6 of 29




22.     Ms. Tse recruited Rishil Savani and Amy Ruan (“Ruan”), who are successful at the Bank.

She has been very active in community engagement.

23.     Between December 2017 and June 2018, Ms. Tse reported to Dogan successfully. At the

time, Dogan did not have children and neither did Ms. Tse nor her colleagues, Teerna Choudhury

(“Choudhury”) and Abhishek Saxena. Dogan ultimately relocated to the West Coast.

24.     Ms. Tse performed very promising work during her time with Dogan. For a brief period,

she reported to Phil Beck (“Beck”), who was the Head of TM. Then she and Choudhury were

transferred to Defendant Khatri, while Ms. Tse’s male colleagues were transferred to Nancy

Robinson and Trish Herskovitz (and to date these male colleagues seem to all be performing well

and their jobs are not at risk).

25.     In the time that Ms. Tse reported to Defendant Khatri, she experienced many

discriminatory experiences that continued even after Khatri left. Khatri showed clear preference

for the male employees Fouad Alkisswani (“Alkisswani”) and Andrew Marchese (“Marchese”)

(and they continued to be preferred after Khatri left).

26.     Ms. Tse was placed in Government Banking and Core Middle Market with the smallest

clients that Alkisswani and Marchese did not want. Marchese handled deposits, which is very

important to the Bank, and Alkisswani worked on Specialties. The unwanted work went to Ms.

Tse and Riya Sarkar (“Sarkar”)(another minority female employee). Ms. Tse was micromanaged

by Defendant Khatri while Alkisswani and Marchese had a lot of leeway with their work.

27.     Defendant Khatri was very distant and cold to Sarkar and Ms. Tse, both Asian females.

Sarkar is a young Indian foreign national who emigrated from India in 2013 (and hence on H-1B

visa) and speaks with an accent. Both Sarkar and Ms. Tse were ultimately put on performance

plans and asked to leave the Bank (and Ms. Tse is currently there only because she hired counsel



                                                  6
          Case 1:20-cv-09347-SHS Document 1 Filed 11/07/20 Page 7 of 29




to intervene). Sarkar's performance improvement plan was based on her handling of a subordinate

in short time rather than her actual substantive performance. She was given essentially no training

as an employee working in a different office and thrown into projects. Similarly, Ms. Tse was

doing product strategy across lines of businesses before but Khatri put her in Government Banking

and Core Middle Market. Ms. Tse’s key partners changed and she worked on large vertical teams.

Like the other Asian employee from India, Ms. Tse was given no coaching, direction or initial

meetings to acclimate to the work but was just thrown in without guidance.

28.    In December 2018, Ms. Tse informed Defendant Khatri that she was pregnant with twins.

Khatri assumed it was IVF, which was off-putting as it made assumptions about Ms. Tse’s age and

fertility, and was generally inappropriate. It also separated her from Khatri once Ms. Tse told her

that she did not become pregnant through IVF. Ms. Tse did actually become pregnant through

IVF but had not expected to be asked about it by her boss and so, when put on the spot not knowing

what to do, answered no in a panic. Although Khatri did not immediately retaliate in the 2018

year-end review, she began to add discriminatory language then, like Ms. Tse was lacking "some

focus" (due to her stereotype of a pregnant woman). Khatri also started to pressure Ms. Tse about

her SQL skills even though she was hired without it and this was an issue specifically discussed in

the interview as not being part of her career.

29.    Defendant Khatri asked Ms. Tse whether she had hired Ruan because they are "friends".

There was no basis for that assumption, as Ms. Tse had met Ruan at the Bank, except that they are

both women of Chinese-American descent. This statement was racially offensive both to Ms. Tse

and to Ruan and an insult to their positive performance contributions regardless of their race.

30.    It was very clear that Defendant Khatri intended to manage Ms. Tse out of the Bank after

the announcement of her pregnancy. Alkisswani was given preferential projects like Specialties



                                                 7
          Case 1:20-cv-09347-SHS Document 1 Filed 11/07/20 Page 8 of 29




while Ms. Tse worked on the undesired GB project with no opportunity for advancement. In

group meetings where Sarkar participated on the phone from Virginia, Khatri would put her on

mute and exchange nasty looks with Alkisswani, making fun of Sarkar. It appeared that they were

not discussing the substance but that they could not understand her or felt that she was strange

(because she speaks with a heavy Indian accent). They were also not sensitive and respectful,

accusing Sarkar of discussing things that seemed obvious without considering the cultural

differences and the fact they never trained her.

31.    Defendant Khatri never micromanaged the males on her team as much as she did Sarkar

and Ms. Tse. For instance, Sarkar and Ms. Tse would personally have to reach out to salespeople

and manually fill out a weekly deposits movement Google Sheet while male employees were able

to get their direct reports to do it. Sometimes male employees, like Marchese, did not have to do

it at all. Khatri compared Ms. Tse to Ilya Rabich (“Rabich”), who was less experienced than her

and a White male, but he was hired to be the "numbers" guy whereas Ms. Tse was hired for the

big picture (allegedly).

32.    In Ms. Tse’s third trimester of pregnancy in spring 2019, Defendant Khatri criticized her

performance and demoted her from Senior Business Manager to Business Manager, even against

Alkisswani and Beck's advice. Many in the group found this shocking. With Human Resources

present in the April 2019 meeting, Ms. Tse asked whether this was because of her pregnancy. The

claim was never properly investigated. After only 6 months reporting to Khatri and becoming

pregnant shortly after being assigned to her, and where Ms. Tse was doing something totally

different that she was not hired to do, Khatri demoted Ms. Tse to pressure her to resign after

having the babies.




                                                   8
          Case 1:20-cv-09347-SHS Document 1 Filed 11/07/20 Page 9 of 29




33.     Sarkar (Indian foreign national), Magdalena Dias (Defendant Khatri’s Black female

assistant) and Ms. Tse (Asian) all received bad feedback from Khatri that year. This was all

reported to Brenda Talley in Human Resources and later through Ms. Tse’s counsel.

34.     Ultimately, Defendant Khatri was let go but the demotion/negative impact to Ms. Tse

persisted. When Defendant Lindenmann became Ms. Tse’s new manager, he verbally said he

would reverse the demotion but continued to confirm the negative discriminatory and retaliatory

reviews set in motion by Khatri. Also, given the move of Alkisswani to report to Lindenmann and

Marchese moving to report to Beck, it would have been a natural time to promote Ms. Tse to head

of TM product strategy, but the Bank decided to keep this an open position rather than have Ms.

Tse report to Lindenmann (as a very pregnant Asian woman was not the profile they wanted for

that seniority).

35.     From May 2019, Ms. Tse reported to Defendant Lindenmann, who continued to prefer

Alkisswani and other male members of this team (Rabich and Tim McKeever) and women who

did not have children (Choudhury). Lindenmann assigned Ms. Tse a generic product catch all with

Sarkar and did not give her projects designed to develop her and keep an ongoing role when she

returned from maternity leave. Lindenmann's entire team is able to work late as they are not new

mothers (and there is no one who was a primary caregiver or with a disability on his team).

36.     On June 10, 2019, Ms. Tse delivered twins by C-section and had preeclampsia. Two weeks

after she returned to work, Defendant Lindenmann put her on a coaching plan, on October 1,

2019.

37.     Ms. Tse told Defendant Lindenmann that she needed accommodations to complete her

work, as she needed to leave the Bank by 5:00-5:15 pm as a primary caregiver to her twin infants.

She was pumping three times a day, which also presented difficulty as the nursing room often had



                                                9
         Case 1:20-cv-09347-SHS Document 1 Filed 11/07/20 Page 10 of 29




a man taking a nap inside. Due to this, Ms. Tse suffered bouts of mastitis, which she had to

embarrassingly disclose on October 28, 2019 to Lindenmann (who was already prejudiced against

anyone with health conditions requiring accommodations or inability to work late). On November

18, 2019, Ms. Tse’s daughter was sick and throwing up and she needed an emergency appointment

with the pediatrician.

38.    Defendant Lindemann has written admission emails at the end of 2019 that sexism

complaints have been made about him. Other witnesses have heard his racist and sexist comments.

For instance, Lindenmann has accused Ruan of being "quiet" at an initial meeting when Ruan is

generally very talkative and bubbly. As Ruan’s previous manager, Ms. Tse analyzed that Ruan

was simply intimidated because Lindenmann was aggressive, macho, intimidating and rude at the

initial meeting, where he encouraged male employees Quan Nghiem (“Nghiem”) and Alkisswani

to speak up more, and made no eye contact with Ruan. Lindenmann was not conscious at all that

this "quiet" stereotype was often assigned to younger Asian women and very offensive. He did

not make Ruan feel safe at all in the initial meetings.

39.    The coaching plan again asked Ms. Tse to learn SQL, which is discriminatory and

something she was not hired to do with Dogan. She had to spend 80-90 hours, as a new mother,

to work and also learn a programming language explicitly discussed at interview to be not required.

Defendant Lindenmann was using words to describe Ms. Tse as "scattershot", which is

dangerously close to "scatterbrained" and another stereotype of new mothers. If he felt Ms. Tse

had a real health issue, he should have inquired whether she needed reasonable accommodation

rather than judge her in a discriminatory way. Despite these unfair, hostile and discriminatory

accusations, Ms. Tse had positive feedback from two out of three key partners (Ruan and Eugene

Waiters).



                                                 10
         Case 1:20-cv-09347-SHS Document 1 Filed 11/07/20 Page 11 of 29




40.    In January 2020 to March 2020, Ms. Tse took the balance of her maternity leave, PTO and

leave under the NY Paid Family Leave Act. Her work and any productive opportunities were

covered by White, male and/or single/without children employees.

41.    When Ms. Tse returned from the second part of her maternity leave on March 17, 2020,

she worked with Sean McLean (“McLean”) on the market strike zone and her role was diminished

and more operational than strategic. While McLean was a supportive manager, this shows again

that Defendant Lindenmann was delegating her to another White male employee, as he was not

comfortable managing Ms. Tse directly. McLean reports to Alkisswani, who used to be Ms. Tse’s

equal, so this was the second demotion Ms. Tse suffered since announcement of her pregnancy.

42.    Ruan was promoted during this time reporting to McLean, but she could not be promoted

previously when Ms. Tse and another Asian Manager, Nghiem, gave her good ratings. The

feedback and leadership of Asian employees could not be taken seriously in this department. A

White male manager is the only person with authority in Ms. Tse’s department.

43.    Ms. Tse was also not allowed in project leadership meetings where Alkisswani gets

directives directly from Defendant Lindenmann, then Alkisswani updates McLean. She only had

weekly lunch and team virtual catch up meetings while everyone else had these as well as team

meetings. For instance, Ruan and Eunice Ju go to team meetings with Alkisswani and they have

better communication and teamwork. Lindenmann was not having the 30 minute meetings with

Ms. Tse as per the cultural norm in Capital One.

44.    On April 13, 2020, a few weeks after Ms. Tse returned from a second leave, she was again

told she had to either perform on the coaching plan/performance improvement plan or take an

insignificant severance to leave the Bank.




                                               11
           Case 1:20-cv-09347-SHS Document 1 Filed 11/07/20 Page 12 of 29




45.    On May 12, 2020, Ms. Tse reported everything up to here to the Bank through counsel.

She also requested the following reasonable accommodations under federal, state and city law to

remediate the discrimination and hostile work environment and as a medical accommodation:

             •   That she be transferred away from Defendant Lindenmann
             •   That she is provided a Director level position in strategy and product management,
                 corporate development or valuation
             •   Equal compensation to others at the Director level ($300,000 and up)
             •   That she stop work at 5:15 pm as primary caregiver to two kids with no nanny
                 during the coronavirus pandemic
             •   That she work from home one time a week
             •   That any performance requirements are adjusted down by direct percentage to the
                 number of days/hours she is in the office (or actively able to sign onto work), or
                 alternatively providing more time to reach goals
             •   Longer time to complete assignments
             •   Keeping a reasonable workload – frequent check ins with supervisor (and
                 potentially with HR) as to whether her workload is reasonable given her conditions
             •   Fewer/limited/targeted projects
             •   2 weeks advance notice for travel
             •   No SQL requirements
             •   Remove PIP and coaching plans
             •   Employees to support her, including a manager and senior associate
             •   Continued interactive process and cooperative dialogue in her current and/or
                 transitioned role to make sure any job description, expectations and/or goals are
                 possible with her medical and primary caregiver circumstances
             •   Management coaching and guidance

46.    Ms. Tse provided a series of positions that she could be internally transferred to, which was

ignored.

47.    On June 23, 2020, Beck, the head of Ms. Tse’s group, made discriminatory comments

about stepping on someone’s throat in the wake of George Floyd’s death. He said this as a White

male with a White male dominated group, and had to send an apology email the next day. As Beck

is Defendant Lindemann’s manager, this shows the hostility of his group towards minorities and

the insensitivity towards the struggles of Black/Asian employees and human beings during the

coronavirus pandemic when hate crimes have spiked.



                                                12
        Case 1:20-cv-09347-SHS Document 1 Filed 11/07/20 Page 13 of 29




48.    On June 24, 2020 Ms. Tse had a call with Sedgwick, who was handling the reasonable

accommodation process (even after Ms. Tse’s counsel told Capital One many of the

accommodations had to be considered by the Bank directly). Sedgwick also mentioned many of

the requests were more appropriate for employee relations.

49.    On July 6, 2020, while on a call with McLean and James Tucker (“Tucker”)(Director of

Sales Enablement, and another White male close with and hired by Beck), Tucker asked Ms. Tse,

“Jeannice, will you be sending out the invite?” for a follow up call he had requested and had

questions for Ms. Tse. Noting how sexist this was and recognizing that she made previous

complaints, McLean immediately stepped in to say he would set it up. Ms. Tse later appreciated

McLean stepping in like that and said that he is setting a great example as a soon to be father

against toxic masculinity in the workplace. However, one person cannot change the culture of the

group and in any case, McLean recently left the Bank.

50.    On July 9, 2020, Ms. Tse was informed that only two accommodations would be made: 1)

work from home once a week (which is less than what all other employees have since all

employees are all working from home due to COVID-19), and 2) two weeks’ notice of any travel

(no one traveling at this time). Ms. Tse was not transferred away from the perpetrators of

discrimination for legal or medical reasons, she was not given a modified work load or schedule,

her coaching/performance plan was not withdrawn, and she was not offered management coaching

to advance.

51.    In fact, Capital One reiterated that Ms. Tse needed to perform on the pretextual and

discriminatory coaching plan, which means they wanted to manage her out (or for Ms. Tse to

volunteer to leave with a very low and unreasonable severance for what she experienced).




                                              13
         Case 1:20-cv-09347-SHS Document 1 Filed 11/07/20 Page 14 of 29




52.    McLean left the Bank on July 10, 2020. 75-80% of Ms. Tse’s projects were with him and

she was again getting very little direction from a new manager. It is clear that she is an “HR

problem” and the Bank is just hoping she leaves.

53.    On July 24, 2020, Alkisswani and Defendant Lindenmann spent less than 10 minutes going

over the coaching/mid-year review with Ms. Tse. They had thrown her a project having almost

nothing to do with her regular work to use it to say she is not capable as a manager. Meanwhile,

knowing this would happen, Ms. Tse had preemptively asked for the accommodation of

management training, which was refused.

54.    After this time, it became clear that Capital One would not be resolving the matter with

Ms. Tse either by way of remediating the discriminatory and retaliatory actions to provide a

meaningful way for Ms. Tse to succeed in her position (or another position) at Capital One, or

offering any severance for an amicable separation taking into consideration her legitimate

claims. Hence Ms. Tse requested a right to sue from the EEOC on or about August 13, 2020. The

EEOC issued the right to sue shortly on or about August 19, 2020.

55.    In anticipation of litigation, Capital One continues the retaliatory actions and pre-textual

reviews, and Defendant Lindenmann continues superficial meetings with Ms. Tse. He tries to

criticize Ms. Tse’s work from every angle but Ms. Tse is confident that discovery will reveal that

none of these efforts have anything to do with the substance of her work. Lindemann flips from

criticizing that her work is too specific and doesn’t present the “big picture” (mostly because he

doesn’t want to read the work or understand the substance, and at one point was on a two week

vacation during a critical portion of Ms. Tse’s PIP/coaching plan) to saying slides were not done

correctly (i.e., a PowerPoint preference, even though at all times Ms. Tse submits to Lindenmann




                                               14
           Case 1:20-cv-09347-SHS Document 1 Filed 11/07/20 Page 15 of 29




– in advance of meetings – the work, which he avoids reviewing beforehand but bombards her

with criticism afterwards).

56.     Defendant Lindenmann fluctuates between being unwilling to give clear written

instructions (Ms. Tse had asked for that to start a paper trail, to avoid changing standards after the

fact) to then writing pretextual criticisms to not provide Ms. Tse any meaningful chance to continue

her employment successfully. He still makes criticisms of her “communication” although Ms. Tse

communicates very clearly in writing and on the phone; therefore this can again only be a reference

to her accent and race/ethnicity.

57.     Defendant Lindenmann, knowing the substance of the internal complaints and EEOC

Charge against him, also now uses, in a most insulting way, the word “anxiety” in conversations,

knowing that Ms. Tse had due to his treatment developed conditions, documented by medical

records.

58.     Due to this continued abuse and purposeful infliction of distress, Ms. Tse underwent breast

lesion surgery that she was informed may not have been necessary absent work stress, and also

needed disability leave from September 22, 2020 to October 19, 2020.

59.     Immediately after Ms. Tse’s return (within 1 business day), she continued to experience

subjective and abusive treatment from her supervisor and heightened twisting of her words.

60.     Ms. Tse also submitted a second reasonable accommodation request concerning new

developments which Defendants admitted was not being evaluated from the perspective of New

York City Human Rights Law, which provides more expansive protection to employees in this

situation.




                                                 15
         Case 1:20-cv-09347-SHS Document 1 Filed 11/07/20 Page 16 of 29




                                      CAUSES OF ACTION

                              FIRST CAUSE OF ACTION
         Race, Sex, and Pregnancy Discrimination and Hostile Work Environment
                                 in Violation of Title VII
                             (Against Defendant Capital One)

61.    Plaintiff hereby realleges and incorporates each and every allegation contained in this

Complaint with the same force as though separately alleged herein.

62.    This claim is authorized and instituted pursuant to the provisions of Title VII of the Civil

Rights Act of 1964, 42 U.S.C. 2000(e) et seq., for relief based upon the unlawful employment

practices of Defendant Capital One.

63.    Capital One was and is Plaintiff’s “employer” within the meaning of Title VII.

64.    Plaintiff was and is a female, Asian, “employee” of Capital One and is a member of

protected classes within the meaning of Title VII.

65.    At all times, the Company was aware of Plaintiff's race and sex, and since December 2018,

of her pregnancy.

66.    By the conduct alleged in this Complaint, Capital One discriminated against, and continues

to discriminate against, Plaintiff with respect to the compensation, terms, conditions and privileges

of her employment because of her race, sex, and pregnancy.

67.    Plaintiff was subjected to a pervasive hostile work environment by the Defendant’s

conduct, and Defendant’s unlawful conduct in violation of Title VII is continuing.

68.    The Company engaged in, and continues to engage in, unlawful employment practices

prohibited by Title VII because of Plaintiff's race, sex, and pregnancy in the manner described in

the Statement of Facts.

69.     Plaintiff suffered, and continues to suffer, adverse employment actions and continuing

damage by the Defendant due to her race, sex, and pregnancy and the hostile work environment

                                                 16
         Case 1:20-cv-09347-SHS Document 1 Filed 11/07/20 Page 17 of 29




that Plaintiff suffered and continues to suffer at Capital One because of her race, sex and

pregnancy.

70.    As a direct and proximate result of the Company’s unlawful and willful conduct, Plaintiff

has suffered and will continue to suffer the loss of income and damage to reputation. Plaintiff has

also suffered and/or will suffer future pecuniary losses, attorney’s fees and costs, emotional and

physical pain and suffering, inconvenience and other non-pecuniary losses.

71.    As a further direct and proximate result of the Company’s unlawful and willful conduct,

Plaintiff has suffered and will continue to suffer, among other things, impairment and damage to

her good name and reputation, emotional distress, physical injury, mental anguish and lasting

embarrassment and humiliation.

72.    Plaintiff is entitled to recover, inter alia, monetary damages and other damages and relief,

including, but not limited to back pay, front pay, punitive damages, reasonable attorney’s fees,

emotional distress damages and compensatory damages from Capital One under Title VII.

                               SECOND CAUSE OF ACTION
                           Disability Discrimination in Violation of
                             the Americans with Disabilities Act
                              (Against Defendant Capital One)

73.    Plaintiff hereby realleges and incorporates each and every allegation contained in this

Complaint with the same force as though separately alleged herein.

74.    At all relevant times, Plaintiff was an “employee” of Capital One under the ADA, 42 U.S.C.

§ 12111(4).

75.    Defendant Capital One is an “employer” under the ADA, 42 U.S.C. § 12111(5).

76.    Defendant Capital One violated the ADA by discriminating against Plaintiff based on her

disabilities in connection with employment determinations including, inter alia, pay, promotion,

job assignments, training, leave, benefits, and other employment related activities.

                                                17
         Case 1:20-cv-09347-SHS Document 1 Filed 11/07/20 Page 18 of 29




77.    Plaintiff suffers from protected disabilities under the ADA, including pregnancy, which

she made known to her employer Capital One.

78.    Plaintiff’s disability was used by the Company, and continues to be used by the Company,

wrongfully and without basis to deny Plaintiff the pay, privileges, and other benefits to which she

was and is rightfully entitled by, inter alia, limiting, segregating, or classifying Plaintiff in a way

that adversely affects the opportunities or status of Plaintiff because of her disability.

79.    In fact, the Company utilized Plaintiff's disability and/or perceived disability to torture her

and make her uncomfortable and in ways that were detrimental to her health and safety until she

was forced to take time off, further limiting her career.

80.    The Company’s discrimination against Plaintiff based on her disability and/or perceived

disability was intentional and willful.

81.    By reason of the foregoing, Plaintiff is entitled to recover, inter alia, monetary damages

and other damages and relief, including, but not limited to back pay, front pay, punitive damages,

reasonable attorney’s fees, emotional distress damages and compensatory damages from Capital

One.

                              THIRD CAUSE OF ACTION
Race, Sex, Familial Status, and Pregnancy Discrimination and Hostile Work Environment
                                 in Violation of NYSHRL
                                 (Against All Defendants)

82.    Plaintiff hereby realleges and incorporates each and every allegation contained in this

Complaint with the same force as though separately alleged herein.

83.    This Count is brought under the New York State Human Rights Law (“NYSHRL”), N.Y.

Exec. L. § 290 et seq., and reference is made to the NYSHRL in its entirety.

84.    At all relevant times, the Company was and is Plaintiff’s “employer” within the meaning

of the NYSHRL.

                                                  18
         Case 1:20-cv-09347-SHS Document 1 Filed 11/07/20 Page 19 of 29




85.    At all relevant times, Plaintiff was and is an “employee” of Capital One within the meaning

of the NYSHRL.

86.    At all times, Defendants were aware of Plaintiff's race, sex, and familial status and since

December 2018, of her pregnancy.

87.    Defendants engaged in unlawful employment practices prohibited by the NYSHRL

because of Plaintiff's race, sex, familial status, and pregnancy in the manner described in the

Statement of Facts.

88.    Plaintiff is severely limited in her career by Defendants’ unlawful conduct due to her race,

sex, familial status, and pregnancy.

89.    Defendants’ conduct, as alleged herein, constitutes unlawful discriminatory practices and

unlawful discrimination on the basis of race, sex, familial status, and pregnancy as defined by the

NYSHRL, by engaging in, causing, perpetrating, committing, authorizing, directing, participating

in, aiding, abetting, inciting, compelling and/or coercing the unlawful conduct alleged herein, or

attempting to do so, in violation of the NYSHRL.

90.    Defendants are also individually and jointly liable for the unlawful conduct herein,

including, without limitation, as an “employer” under the NYSHRL and under the “aiding and

abetting” provision of the NYSHRL.

91.    Plaintiff hereby makes a claim against Defendants under all of the applicable paragraphs of

Executive Law Section 296.

92.    Plaintiff’s damages include, inter alia, financial loss, loss of employment opportunities,

damage to her career and professional reputation, and severe emotional distress caused by the

degrading conduct and loss of employment opportunities.




                                                19
        Case 1:20-cv-09347-SHS Document 1 Filed 11/07/20 Page 20 of 29




93.    Plaintiff is entitled to recover monetary damages and other damages and relief, including,

but not limited to, back pay, front pay, compensatory and punitive damages, and costs and

attorney’s fees from Defendants under the NYSHRL.

                              FOURTH CAUSE OF ACTION
        Race, Sex, Pregnancy, and Caregiver Status Discrimination and Hostile Work
                                       Environment
                                 in Violation of NYCHRL
                                  (Against All Defendants)

94.    Plaintiff hereby realleges and incorporates each and every allegation contained in this

Complaint with the same force as though separately alleged herein.

95.    This Count is brought under the NYCHRL, N.Y.C. Admin. Code § 8-101 et seq., and

reference is made to the NYCHRL in its entirety.

96.    At all relevant times, Defendants were and are an employer and person within the meaning

of the NYCHRL.

97.    At all relevant times herein, Plaintiff was and is an employee and person within the

meaning of the NYCHRL.

98.    At all times, Defendants were aware of Plaintiff's race, sex, caregiver status, and since

December 2018, of her pregnancy.

99.    Defendants engaged in, and continue to engage in, unlawful employment practices

prohibited by NYCHRL because of Plaintiff's race, sex, pregnancy, and caregiver status in the

manner described in the Statement of Facts.

100.   Defendants engaged in, caused, perpetrated, committed, authorized, directed, participated

in, aided, abetted, incited, compelled and/or coerced the unlawful conduct alleged herein, or

attempted to do so, in violation of the NYCHRL.




                                               20
         Case 1:20-cv-09347-SHS Document 1 Filed 11/07/20 Page 21 of 29




101.   Defendants’ conduct, as alleged herein, was carried out with malice or reckless disregard

for Plaintiff's protected rights to be free from discrimination and a hostile work environment.

102.   Defendants are individually and jointly liable for the unlawful conduct herein, including

without limitation as an “employer” and “employee” under the NYCHRL and under the “aiding

and abetting” provision of the NYCHRL.

103.   As a direct and proximate result of Defendants’ unlawful and willful conduct, Plaintiff has

suffered and continue to suffer injury, with resulting monetary, economic and other damages,

including without limitation, lost wages, lost back pay, lost benefits, lost bonuses, interest on the

foregoing, and attorney’s fees and costs.

104.   As a further direct and proximate result of Defendants’ unlawful and willful conduct,

Plaintiff has suffered and continue to suffer, among other items, impairment and damage to her

good name and reputation, emotional distress, mental anguish, emotional and physical pain and

suffering, and lasting embarrassment and humiliation.

105.   Plaintiff is entitled to recover monetary damages and other damages and relief, including

compensatory and punitive damages, interest, and attorney's fees and costs from Defendants under

the NYCHRL.

                                  FIFTH CAUSE OF ACTION
                         Failure to Provide Reasonable Accommodation
                    in Violation of the ADA (Against Defendant Capital One)
                                 and the NYSHRL and NYCHRL
                                      (Against All Defendants)

106.   Plaintiff hereby realleges and incorporates each and every allegation contained in this

Complaint with the same force as though separately alleged herein.




                                                 21
          Case 1:20-cv-09347-SHS Document 1 Filed 11/07/20 Page 22 of 29




107.    The ADA, NYSHRL and NYCHRL require Defendants to engage in a mandatory

interactive process and cooperative dialogue to identify a reasonable accommodation for an

employee with disabilities such as Plaintiff, but Defendants failed to do so for Plaintiff.

108.    Defendants failed to provide simple reasonable accommodations that would require little

to no business burden for Defendants for Plaintiff’s disabilities, by refusing to engage in any

meaningful mandatory interactive process and cooperative dialogue in good faith to provide simple

specific reasonable accommodations she requested through a medical professional for her

disabilities.

109.    As such, Defendants have violated the ADA, NYSHRL and NYCHRL.

110.    Additionally, Defendants failed to engage in a meaningful cooperative dialogue with

Plaintiff after obtaining multiple verbal, written and medical notices of Plaintiff’s medical need to

have previous discriminatory/retaliatory reviews removed from her file, effectuate a transfer of

supervisors, and have goals adjusted and provide other reasonable accommodations as alleged in

the Statement of Facts, and failed to provide a credible written explanation as to why these

accommodations are not possible for a company the size of Defendant Capital One and for the

experience and role Plaintiff has.

111.    As a direct and proximate consequence of Defendants’ discrimination, Plaintiff has

suffered, and continues to suffer, substantial damages, including, but not limited to, economic loss

and emotional distress, all in amounts to be determined at trial.

112.    Defendants’ discriminatory conduct was willful and in reckless disregard of Plaintiff’s

protected rights. As such, Plaintiff is entitled to an award of punitive damages.

                                   SIXTH CAUSE OF ACTION
                                  Discrimination and Retaliation
                    in Violation of the FMLA and NY Paid Family Leave Law
                                      (Against All Defendants)

                                                 22
         Case 1:20-cv-09347-SHS Document 1 Filed 11/07/20 Page 23 of 29




113.   Plaintiff hereby realleges and incorporates each and every allegation contained in this

Complaint with the same force as though separately alleged herein.

114.   At all times relevant herein, Plaintiff was and is an "eligible employee" within the meaning

of the FMLA. Plaintiff is a full-time employee of Capital One and at all relevant times worked at

least 1,250 hours in any 12 month period. Plaintiff is also a covered employee under the meaning

of the New York Paid Family Leave Law, 12 N.Y.C.R.R. § 355 et seq.

115.   At all times relevant herein, Defendant Capital One was and is a "covered employer" within

the meaning of the FMLA. Capital One employs 50 or more employees in at least 20 calendar

weeks within a 75 mile radius of the Company. Capital One is also an employer with obligations

under the New York Paid Family Leave Law, 12 N.Y.C.R.R. § 355 et seq.

116.   At all times relevant herein, Defendant Khatri and Defendant Lindenmann were and are a

"covered employer" within the meaning of the FMLA. Khatri and Lindenmann possessed the

power to control Plaintiff's employment, had the power to hire and fire employees, supervised or

controlled employee work schedules or conditions of employment, determined the rate and method

of payment, and maintained employment records. Khatri and Lindenmann were and are also

employers under the meaning of the New York Paid Family Leave Law, 12 N.Y.C.R.R. § 355 et

seq.

117.   By the actions described in the Statement of Material Facts, among others, Defendants

violated the FMLA and NY Paid Family Leave Law by unlawfully interfering with, restraining or

denying the exercise of Plaintiff's rights, inter alia, terminating any meaningful opportunity to

continue employment shortly after Plaintiff announced her pregnancy and need for time off, and

putting Plaintiff on a coaching plan shortly after return from maternity leave, actions that would




                                               23
           Case 1:20-cv-09347-SHS Document 1 Filed 11/07/20 Page 24 of 29




clearly deter employees from exercising their rights under the FMLA and New York Paid Family

Leave Law.

118.      As a direct and proximate result of Defendants' unlawful conduct in violation of the FMLA

and NY Paid Family Leave Law, Plaintiff has suffered and continues to suffer harm for which she

is entitled to an award of damages, to the greatest extent permitted under law, in addition to

reasonable attorney's fees and expenses.

                                   SEVENTH CAUSE OF ACTION
                                         Pay Discrimination
                                       in Violation of the EPA
                                      (Against All Defendants)

119.      Plaintiff hereby realleges and incorporates each and every allegation contained in this

Complaint with the same force as though separately alleged herein.

120.      At all times relevant herein, Plaintiff was and is a “Person” as defined under 29 U.S.C. §

203(a).

121.      At all times relevant herein, Plaintiff was and is an “Employee” as defined under 29 U.S.C.

§ 203(e)(1).

122.      At all times relevant herein, Defendant Capital One was and is an “Employer” as defined

under 29 U.S.C. § 203(d).

123.      At all times relevant herein, Defendant Khatri and Defendant Lindenmann were and are

"Employers" as defined under 29 U.S.C. § 203(d). Khatri and Lindenmann had operational control

over Plaintiff’s employment at Defendant Capital One, controlled significant functions of the

business with respect to Plaintiff’s employment, and determined salaries, hiring decisions,

performance evaluations and other terms and conditions relevant to Plaintiff and her peers.

124.      Defendants discriminated against Plaintiff within the meaning of the Equal Pay Act by

providing her with lower pay and other less favorable terms and conditions of employment than

                                                  24
         Case 1:20-cv-09347-SHS Document 1 Filed 11/07/20 Page 25 of 29




similarly situated male colleagues on the basis of her sex even though Plaintiff performed equal

and/or more work requiring equal and/or more skill, effort, and responsibility as her similarly

situated male counterparts.

125.   Plaintiff and similarly situated male colleagues all performed equal job duties and

functions.

126.   Plaintiff and similarly situated male colleagues all performed equal work that required

equal skill, effort and responsibility, and that was performed under similar working conditions.

127.   Defendants discriminated against Plaintiff by subjecting her to discriminatory pay,

discriminatory denial of raises and bonuses and other compensation, discriminatory denial of

promotions and/or titles, and other forms of discrimination in compensation in violation of the

Equal Pay Act.

128.   The differential in pay between Plaintiff and her male colleagues was not due to seniority,

merit, quantity or quality of production, or a factor other than sex. Rather, the differential in pay

was due to Plaintiff's sex.

129.   Defendants caused, attempted to cause, contributed to, or caused the continuation of wage

rate discrimination based on gender in violation of the Equal Pay Act.

130.   Defendants' actions were not done in good faith nor did they have any reasonable grounds

for believing that their acts or omissions were not a violation of the Fair Labor Standards Act.

131.   As a result, Plaintiff is entitled to liquidated damages.

132.   Defendants' foregoing conduct also constitutes a willful violation of the Equal Pay Act

within the meaning of 29 U.S.C. § 255(a).

133.   As a result, Plaintiff has suffered and continues to suffer damages and harm, including but

not limited to lost wages and lost earning capacity and loss of confidence.



                                                 25
         Case 1:20-cv-09347-SHS Document 1 Filed 11/07/20 Page 26 of 29




134.   Plaintiff is entitled to recover monetary damages and other damages and relief under 29

U.S.C. § 206(d) et seq. and 29 U.S.C. §255(a) et seq.

                                   EIGHTH CAUSE OF ACTION
                        Violation of the New York State Labor Law § 194
                                     (Against all Defendants)

135.   Plaintiff hereby realleges and incorporates each and every allegation contained in this

Complaint with the same force as though separately alleged herein.

136.   Plaintiff is an “employee” of Capital One as defined under N.Y. Lab. Law § 190(2).

137.   Defendants are “employers” as defined under N.Y. Lab. Law § 190(3).

138.   Defendants knowingly, willfully and intentionally paid, and continue to pay, Plaintiff less

than her co-workers performing substantially similar work due to Plaintiff's sex and pregnancy.

139.   Defendants’ disparate treatment of Plaintiff with respect to her compensation is not based

on any legally-recognized differential or bona fide factor, but rather is based on Plaintiff’s status

in protected classes.

140.   The facts supporting unequal pay and terms and conditions of employment are further

outlined in the Statement of Facts.

141.   As a result of Defendants’ unlawful conduct in violation of the N.Y. Labor Law, Plaintiff

is entitled under N.Y. Lab. Law § 198 to recover the full amount of the underpayment, her

reasonable attorney’s fees and costs, prejudgment interest and liquidated damages up to three

hundred percent of the total amount of the wages due for Defendants’ willful violation.




                                                 26
         Case 1:20-cv-09347-SHS Document 1 Filed 11/07/20 Page 27 of 29




                                NINTH CAUSE OF ACTION
                                  Retaliation in Violation of
               Title VII and the ADA (Against Defendant Capital One) and the
                                   NYSHRL and NYCHRL
                      (Against Defendants Capital One and Lindenmann)

142.   Plaintiff hereby realleges and incorporates each and every allegation contained in this

Complaint with the same force as though separately alleged herein.

143.   Defendant Capital One violated Title VII and the ADA, and Defendants Capital One and

Lindenmann violated the NYSHRL and NYCHRL, because they knowingly retaliated, and

continue to knowingly retaliate, against Plaintiff for objecting to the discrimination at Capital One,

requesting reasonable accommodations for her disabilities and familial status, hiring employment

counsel to report her claims, and filing an EEOC Charge as alleged in the Statement of Facts above.

144.   Defendants Capital One and Lindenmann were aware that Plaintiff engaged in the

protected activities alleged above.

145.   Because of her protected activities, Defendants Capital One and Lindenmann took

retaliatory adverse employment actions against Plaintiff as alleged in the Statement of Facts above.

146.   The unlawful retaliation against Plaintiff by Defendants Capital One and Lindenmann was

done with malice and reckless indifference to Plaintiff’s protected rights.

147.   As a direct and proximate result of the unlawful retaliation by Defendants Capital One and

Lindenmann, Plaintiff has suffered damage to her career path, adverse job consequences, including

economic damages, and continues to suffer damages, including severe mental, physical and

emotional stress, pain and suffering, anxiety, stress, humiliation, loss of enjoyment of life and

damage to her reputation and career.

                                         JURY DEMAND

148.   Plaintiff demands a trial by jury.



                                                 27
            Case 1:20-cv-09347-SHS Document 1 Filed 11/07/20 Page 28 of 29




    WHEREFORE, Plaintiff demands a judgment against Defendants as follows:

        A.      Issue a declaratory judgment declaring that the actions of the Defendants, as set

forth in this Complaint, violated: (i) Title VII of the Civil Rights Act of 1964, as amended, 42

U.S.C. § 2000e et seq.; (ii) Americans with Disabilities Act, codified at 42 U.S.C. §§ 12101 et

seq.; (iii) the New York State Human Rights Law, N.Y. Exec. Law. § 290 et seq.; (iv) the New

York City Human Rights Law, N.Y.C. Admin. Code § 8-101 et seq.; (v) Equal Pay Act of 1963,

29 U.S.C. § 206(d) et seq.; (vi) New York Labor Law §194; (vii) Family and Medical Leave Act,

29 US.C. §2601 et seq.; and (viii) New York Paid Family Leave Law, 12 N.Y.C.R.R. § 355 et

seq., and (ix) that Defendants’ foregoing acts of discrimination, harassment and retaliation against

Plaintiff were intentional and willful.

        B.      Enjoin and restrain the Defendants and all persons acting on their behalf, or in

concert with them, from engaging in such unlawful discriminatory and retaliatory practices;

        C.      Enter judgment in favor of the Plaintiff, and against the Defendants, for back pay,

front pay, and lost benefits, including, among other things, in the amount of the wages and bonuses

it is determined that the Plaintiff lost as a result of the Defendants’ unlawful, discriminatory and

retaliatory conduct, together with interest (and adjusted to make Plaintiff whole for any increased

tax liability incurred by her receipt of a lump sum payment in a single year);

        D.      Enter judgment in favor of the Plaintiff, and against the Defendants for

compensatory damages, including but not limited to, damages for Plaintiff’s mental anguish,

humiliation, lack of self-respect, emotional and physical pain, suffering and illness, together with

interest;

        E.      Award the Plaintiff punitive damages;

        F.      Award the Plaintiff liquidated damages;



                                                28
              Case 1:20-cv-09347-SHS Document 1 Filed 11/07/20 Page 29 of 29




         G.       Award the Plaintiff reasonable attorney’s fees, interest, and expenses together with

the costs of this action;

         H.       Award such other and further legal and equitable relief as may be appropriate to

redress fully the deprivation of the Plaintiff’s rights under the laws cited herein, to prevent their

recurrence in the future and to protect other employees from such unlawful behavior; and

         I.       Such other and further relief as the court deems appropriate to be determined at

trial.

Dated: New York, New York
       November 7, 2020
                                                        Respectfully submitted,



                                                        By: __________________________
                                                               Tiffany Ma, Esq.
                                                               Young & Ma LLP
                                                               575 Lexington Avenue, 4th Floor
                                                               New York, NY 10022
                                                               T: (212) 971-9773
                                                               F: (212) 600-2301
                                                               tma@youngandma.com




                                                   29
